DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 27 November 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-5 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant provides the claim limitation regarding wherein “said manipulation object value is manipulated in response to a factor other than said manipulating unit”, however, based on the currently provided claim language, it is unclear what the metes and bounds regarding “a factor other than said manipulating unit” encompasses, and therefore claim 4 is rendered indefinite.  Specifically, based on the currently provided claim language, it is unclear if the claimed “factor” correlates to a vehicle speed, vehicle yaw rate, road geometry, driver skill or some other variable thereof. Accordingly appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US 2017/0088174 A1, hereinafter Inoue).
Regarding claim 4, Inoue discloses a manipulating apparatus for manipulating a manipulation object value (interference degree) in response to a manipulating unit (Figure 1A, steering device 20), 
the manipulating apparatus having at least one controlled state 2 in which said manipulation object value is manipulated in response to a factor other than said manipulating unit (Figures 1A-2; at least as in paragraphs 0042, 0045 and 0055-0058, at least as in paragraph 0056, wherein the steering assist torque is manipulated based on the driving skill of the driver), wherein 
in said controlled state 2, 
intervention in manipulation by a factor other than said manipulating unit is enabled in response to a predetermined manipulation of said manipulating unit (Figures 1A-2; at least as in paragraphs 0042, 0045 and 0055-0058, at least as in paragraph 0056 wherein the steering assist torque is manipulated based on the driving skill of the driver, and further as in at least paragraph 0058 wherein the driving skill level is allowed to be evaluated on the basis of the interference degree); or 
a signal is conveyed to inside and outside of the system of the manipulating apparatus in response to the predetermined manipulation of said manipulating unit, and a receiving end of said signal executes a process in response to said signal in a state in which said manipulation object value is manipulated in response to a factor other than said manipulating unit (Figures 1A-2; at least as in paragraphs 0042, 0045 and 0055-0058, at least as in paragraph 0056 wherein the steering assist torque is manipulated based on the driving skill of the driver, and further as in at least paragraph 0058 wherein the driving skill level is allowed to be evaluated on the basis of the interference degree).  Examiner notes wherein based on the above alternative claim language, only one of the above limitations including the “intervention…” limitation and “a signal is conveyed…” limitation are required to be taught by the prior art of record in order to satisfy the claim limitations.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.  Examiner notes wherein the prior art of record fails to teach the feature of including an interval of continuous change in the ratio of change in the operating part (i.e. steering wheel) state to change in the value (i.e. steering angle value) being manipulated (as in claim 1), the feature of changing the value being manipulated when the load on the operating part is greater than or equal to the maximum load when switching the control state such that the operating part state becomes a state determined by the value being manipulated (as in claim 2) and the feature of applying a correction to the movement of the operating part and the value being manipulated (as in claim 3).  Moreover, these features would not be obvious to one skilled in the art, and as such claims 1-3 and 5 (dependent upon independent claim 2) are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664